Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/152,693 filed on 01/19/2021. This application claims benefit of provisional application No. 62/963,377 filed on 01/20/2020. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 10/05/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated by 3GPP R1-1913131 (Thales, 3GPP TSG-RAN WG1 Meeting #99, Reno, USA, November 18th – 22th, 2019; hereinafter “NPL1”).

Regarding claim 17, NPL1 discloses a method for wireless communication at a base station, comprising: communicating with a plurality of user equipment via a first feeder link for a non- terrestrial network; generating at least one message indicating a switch from the first feeder link to a second feeder link for the non-terrestrial network for the communicating with the plurality of user equipment; and transmitting the at least one message to the plurality of user equipment (Sec. 4.3: Figure 8.7.1.1-2 Feeder link switch over for LEO transparent satellite with two feeder links serving the satellite during the switch; During the switch, the gNB2 which serves the satellite via GW2 may start transmitting the CD-SSBs (synchronization signal blocks) of its cells on synchronization raster points that are different from those of the gNB1. UEs could be have a HO (handover) from PCI (physical layer cell identity) belonging to gNB1 to PCI belonging to gNB2; thus, a base station sends synchronization signals blocks (= at least one message) to a plurality of UEs indicating a switch from a first feeder link to a second feeder link for a non-terrestrial network and imitating a handover process).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 16, 18-19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1913131 (Thales, 3GPP TSG-RAN WG1 Meeting #99, Reno, USA, November 18th – 22th, 2019; hereinafter “NPL1”) in view of Khan et al. (WO 2020075044 A1; hereinafter “Khan”).

Regarding claim 1, NPL1 discloses a method for wireless communication at a user equipment, comprising: 
switching from a first feeder link to a second feeder link for a non-terrestrial network (Sec. 4.3: Figure 8.7.1.1-2 Feeder link switch over for LEO transparent satellite with two feeder links serving the satellite during the switch; During the switch, the gNB2 which serves the satellite via GW2 may start transmitting the CD-SSBs (synchronization signal blocks) of its cells on synchronization raster points that are different from those of the gNB1. UEs could be have a HO (handover) from PCI (physical layer cell identity) belonging to gNB1 to PCI belonging to gNB2; thus, UEs receive synchronization signals blocks indicating a switch from a first feeder link to a second feeder link for a non-terrestrial network and initiating a handover process); 
wherein timing advance must be updated during the handover due to the switch from the first feeder link to the second feeder link for the non-terrestrial network before communicating  via the second feeder link according to the new timing (Sec. 4.3: Timing Advance (TA) update : A new TA is acquired during the HO procedure…all the UEs camped in the cell must perform a HO every time a feeder switch over is needed; implies communicating via the second feeder link according to the TA configured for GW2 once the handover is complete.). 
But NPL1 does not explicitly disclose receiving at least one message indicating a switch from a first feeder link to a second feeder link for a non-terrestrial network, and adjusting timing based on the at least one message indicating the switch from the first feeder link to the second feeder link for the non-terrestrial network.
However, in the same field of endeavor, Khan discloses receiving at least one message indicating a switch from a first feeder link to a second feeder link for a non-terrestrial network, and adjusting timing based on the at least one message indicating the switch from the first feeder link to the second feeder link for the non-terrestrial network ([0097] and Fig. 12: the communication path is altered in response to a first feeder link between the one satellite and a first satellite gateway being switched to a second feeder link between the one satellite and a second satellite gateway; [0114] receiving a message from the network node of the communications network. The message can instruct the wireless device to adjust a timing advance and/or a Doppler frequency shift. Adjusting a PHY layer procedure can include adjusting the timing advance and/or the Doppler frequency shift in response to the message from the network node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teaching from Khan, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable smooth handover when switching a feeder link for the non-terrestrial network.

Regarding claim 2, NPL1 and Khan disclose the limitations of claim 1 as set forth, and Khan further discloses wherein: the at least one message comprises a timing adjust command; and adjusting the timing based on the at least one message comprises adjusting the timing based on the timing adjust command ([0114] receiving a message from the network node of the communications network. The message can instruct the wireless device to adjust a timing advance (indicating a timing adjust command) and/or a Doppler frequency shift. Adjusting a PHY layer procedure can include adjusting the timing advance and/or the Doppler frequency shift in response to the message from the network node.).

Regarding claim 3, NPL1 and Khan disclose the limitations of claim 2 as set forth, and Khan further discloses wherein: the timing adjust command comprises a timing advance adjustment or a timing advance absolute value to be used by a plurality of user equipment including the user equipment for communication via the second feeder link; and adjusting the timing based on the at least one message comprises adjusting a timing advance parameter for uplink communication based on the timing advance adjustment or the timing advance absolute value ([0114] receiving a message from the network node of the communications network. The message can instruct the wireless device to adjust a timing advance and/or a Doppler frequency shift. Adjusting a PHY layer procedure can include adjusting the timing advance and/or the Doppler frequency shift in response to the message from the network node.). Selecting to perform a timing advance adjustment or a timing advance absolute value is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Khan.

Regarding claim 4, NPL1 and Khan disclose the limitations of claim 2 as set forth, and Khan further discloses the timing adjust command comprises a timing advance adjustment ([0114] receiving a message from the network node of the communications network. The message can instruct the wireless device to adjust a timing advance and/or a Doppler frequency shift. Adjusting a PHY layer procedure can include adjusting the timing advance and/or the Doppler frequency shift in response to the message from the network node.). Although NPL1 and Khan do not explicitly disclose wherein: communication via the first feeder link is based on a cumulative timing advance parameter; and adjusting the cumulative timing advance parameter based on the timing advance adjustment or setting the cumulative timing advance parameter to the timing advance absolute value, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Khan.

Claim 16 is rejected on the same grounds set forth in the rejection of claim 1. Claim 16 recites similar features as in claim 1, from the perspective of an apparatus for a UE. Khan further discloses a user equipment, comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to perform similar functions (Fig. 21: Processing Circuitry 2138, Radio Interface 2137, Client Application 2132 (loaded in a memory)).

Regarding claim 18, NPL1 discloses the limitations of claim 17 as set forth, and NPL1 further discloses wherein timing advance must be updated during the handover due to the switch from the first feeder link to the second feeder link for the non-terrestrial network before communicating via the second feeder link according to the new timing (Sec. 4.3: Timing Advance (TA) update : A new TA is acquired during the HO procedure…all the UEs camped in the cell must perform a HO every time a feeder switch over is needed; implies communicating via the second feeder link according to the TA configured for GW2 once the handover is complete.). 
But NPL1 does not explicitly disclose wherein the at least one message comprises a timing adjust command.  
However, in the same field of endeavor, Khan discloses receiving at least one message indicating a switch from a first feeder link to a second feeder link for a non-terrestrial network, wherein the at least one message comprises a timing adjust command ([0097] and Fig. 12: the communication path is altered in response to a first feeder link between the one satellite and a first satellite gateway being switched to a second feeder link between the one satellite and a second satellite gateway; [0114] receiving a message from the network node of the communications network. The message can instruct the wireless device to adjust a timing advance and/or a Doppler frequency shift. Adjusting a PHY layer procedure can include adjusting the timing advance and/or the Doppler frequency shift in response to the message from the network node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 17, based on the above teaching from Khan, to derive the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable smooth handover when switching a feeder link for the non-terrestrial network.

Regarding claim 19, NPL1 and Khan disclose the limitations of claim 18 as set forth, and Khan further discloses generating the at least one message that comprises a timing advance adjustment or a timing advance absolute value to be sent to the plurality of user equipment via the timing adjust command ([0114] receiving a message from the network node of the communications network. The message can instruct the wireless device to adjust a timing advance and/or a Doppler frequency shift. Adjusting a PHY layer procedure can include adjusting the timing advance and/or the Doppler frequency shift in response to the message from the network node.). A skilled artisan would have been able to apply this teaching to derive wherein generating the at least one message comprises: determining a timing of the second feeder link or a difference in timing between the first feeder link and the second feeder link; and determining, based on the difference in timing or the timing of the second feeder link, a timing advance adjustment or a timing advance absolute value to be sent to the plurality of user equipment via the timing adjust command.

Regarding claim 30, the recited limitations are rejected following the same rationale as set forth in the rejection of claim 17, because claim 30 recites similar features as in claim 17, from the perspective of an apparatus for a base station. 
But NPL1 does not disclose a base station, comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to perform the recited functions.
However, in the same field of endeavor, Khan discloses a base station, comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to perform similar functions (Fig. 21: Processing Circuitry 2128, Communication Interface 2126, Software 2121 (loaded in a memory)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 17, based on the above teaching from Khan, to derive the limitations of claim 30, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a base station apparatus that can perform the recited functions for a smooth handover when switching a feeder link for the non-terrestrial network.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Khan, in view of Yi (US 20180249509 A1), and further in view of Lee et al. (US 20180103419 A1; hereinafter “Lee”).

Regarding claim 5, NPL1 and Khan disclose the limitations of claim 2 as set forth. But NPL1 and Khan do not disclose receiving a radio network temporary identifier (RNTI) for a plurality of user equipment including the user equipment; receiving a physical downlink control channel (PDCCH); and decoding the PDCCH based on the RNTI to recover scheduling information for a physical downlink shared channel (PDSCH) that carries the timing adjust command, wherein receiving the timing adjust command comprises receiving the timing adjust command based on the scheduling information.  
However, in the same field of endeavor, Yi discloses receiving a radio network temporary identifier (RNTI) for a plurality of user equipment including the user equipment; receiving a physical downlink control channel (PDCCH); and decoding the PDCCH based on the RNTI to recover scheduling information for a physical downlink shared channel (PDSCH)  ([0045] (2) Random access response (RAR) generated by media access control (MAC) on DL-SCH: The RAR may be called as different names, i.e. message 2 (Msg 2). The characteristics of the RAR may be as follows. [0046] Semi-synchronous (within a flexible window of which the size is one or more TTI) with message 1; [0047] No HARQ; [0048] Addressed to RA-RNTI on PDCCH; [0049] Conveys at least RA-preamble identifier, timing alignment information for the primary timing advance group (pTAG), initial UL grant and assignment of temporary C-RNTI (which may or may not be made permanent upon Contention Resolution); [0050] Intended for a variable number of UEs in one DL-SCH message.).
Furthermore, in the same field of endeavor, Lee discloses a random access procedure associated with a handover for a UE that comprises receiving and decoding PDCCH to recover scheduling information for a physical downlink shared channel (PDSCH) that carries the timing adjust command, and receiving information about which UE of a plurality of UEs the scheduling information is valid ([0046] and Fig. 6: After transmitting the random access preamble in step S610, the UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information or the Handover Command message from the eNB (S620); [0047] To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH); [0048] The PDCCH may deliver information about a UE to receive the PDSCH, time and frequency information about radio resources of the PDSCH as resource allocation information, and information about the transport format of the PDSCH. Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR on the PDSCH based on information of the PDCCH. The RAR may include a Random Access Preamble Identifier (RAPID), an UpLink (UL) Grant indicating UL radio resources, a Temporary Cell-Radio Network Temporary Identifier (C-RNTI), and a Timing Advance Command (TAC); [0049] The reason for including the RAPID in the RAR is that one RAR may include RAR information for one or more UEs and thus it is necessary to indicate a UE for which the UL Grant, the Temporary C-RNTI, and the TAC are valid.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Khan as applied to claim 2, based on the above teachings from Yi and Lee, to derive the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to receive timing advance information when switching a feeder link for the non-terrestrial network.

Claim 21 is rejected following the same rationale as set forth in the rejection of claim 5. Claim 21 recites corresponding features to those in claim 5, from the perspective of a method for a base station.

Claims 6-7, 9, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Khan, and further in view of Sergeev et al. (WO 2020231831 A1; hereinafter “Sergeev”).

Regarding claim 6, NPL1 and Khan disclose the limitations of claim 2 as set forth. But NPL1 and Khan do not disclose wherein: the timing adjust command comprises a timing advance value, a modified slot offset, or a combination thereof to be used by a plurality of user equipment including the user equipment for communication via the second feeder link, wherein the modified slot offset is based on the timing advance value if the timing adjust command does not comprise the modified slot offset; and the method further comprises adjusting slot timing for the communication via the second feeder link based on the modified slot offset.  
However, in the same field of endeavor, Sergeev discloses wherein: the timing adjust command comprises a timing advance value, a modified slot offset, or a combination thereof to be used by a plurality of user equipment including the user equipment for communication via the second feeder link, wherein the modified slot offset is based on the timing advance value; and adjusting slot timing for the communication via a feeder link based on the modified slot offset ([0006], [00160] - [00162] and Fig. 10:  receiving a PDCCH including DCI scheduling transmission of a PUSCH, receiving a slot offset for transmission of the PUSCH, determining an additional slot offset based on a timing advance value, determining a total slot offset (= modified slot offset) based on the slot offset and the additional slot offset, and transmitting the PUSCH based on the total slot offset and the timing advance value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Khan as applied to claim 2, based on the above teachings from Sergeev, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by obtaining a modified slot offset value based on timing advance in order to enable smooth handover when switching a feeder link for the non-terrestrial network.

Regarding claim 7, NPL1, Khan, and Sergeev disclose the limitations of claim 6 as set forth, and Sergeev further discloses wherein the modified slot offset comprises a slot offset for at least one of: hybrid automatic repeat request (HARQ) timing, physical uplink shared channel (PUSCH) timing, media access control (MAC) control element (CE) application delay, sounding reference signal (SRS) triggering, channel state information (CSI) reporting, uplink transmission on a preconfigured uplink resource (PUR), or a random access response (RAR) window ([0006] receiving a PDCCH including DCI scheduling transmission of a PUSCH, receiving a slot offset for transmission of the PUSCH, determining an additional slot offset based on a timing advance value, determining a total slot offset based on the slot offset and the additional slot offset, and transmitting the PUSCH based on the total slot offset and the timing advance value.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (slot offset for PUSCH) which anticipates the genus (MPEP 2131.02).

Regarding claim 9, NPL1 and Khan disclose the limitations of claim 1 as set forth. But NPL1 and Khan do not disclose receiving an indication of whether a standard slot offset or a modified slot offset is to be used by a plurality of user equipment including the user equipment; and selecting the standard slot offset or the modified slot offset for communication via the second feeder link based on the indication. 
However, in the same field of endeavor, Sergeev discloses wherein: the timing adjust command comprises a timing advance value, a modified slot offset, or a combination thereof to be used by a plurality of user equipment including the user equipment for communication via the second feeder link, wherein the modified slot offset is based on the timing advance value; and adjusting slot timing for the communication via a feeder link based on the modified slot offset ([0006], [00160] - [00162] and Fig. 10:  receiving a PDCCH including DCI scheduling transmission of a PUSCH, receiving a slot offset for transmission of the PUSCH, determining an additional slot offset based on a timing advance value, determining a total slot offset (= modified slot offset) based on the slot offset and the additional slot offset, and transmitting the PUSCH based on the total slot offset and the timing advance value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Khan as applied to claim 1, based on the above teachings from Sergeev, to derive “receiving an indication of whether a standard slot offset or a modified slot offset is to be used by a plurality of user equipment including the user equipment; and selecting the standard slot offset or the modified slot offset for communication via the second feeder link based on the indication”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sergeev. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by obtaining a modified slot offset value based on timing advance in order to enable smooth handover when switching a feeder link for the non-terrestrial network.

Claims 22-24 are rejected following the same rationale as set forth in the rejection of claims 6-7 and 9, respectively. Claim 22-24 recite corresponding features to those in claims 6-7 and 9, respectively, from the perspective of a method for a base station.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Khan, in view of Sergeev, and further in view of Zhou et al. (US 20210037484 A1; hereinafter “Zhou”).

Regarding claim 8, NPL1, Khan, and Sergeev disclose the limitations of claim 6 as set forth, and Sergeev further discloses wherein the modified slot offset comprises a slot offset for hybrid automatic repeat request (HARQ) timing ([0006] receiving a PDCCH including DCI scheduling transmission of a PUSCH, receiving a slot offset for transmission of the PUSCH, determining an additional slot offset based on a timing advance value, determining a total slot offset based on the slot offset and the additional slot offset, and transmitting the PUSCH based on the total slot offset and the timing advance value; [0025] Although discussed in the context of resource allocation for PUSCH transmission in NTN networks, the techniques described here are applicable to allocation for other uplink transmissions, such as physical uplink control channel (PUCCH) transmissions with hybrid automatic repeat request (HARQ) feedback, in any 5G NR network, especially those having a large cell size.).

But NPL1, Khan, and Sergeev do not disclose wherein: adjusting the slot timing comprises adding the modified slot offset to a first parameter, a second parameter, or a third parameter for hybrid automatic repeat request (HARQ) timing; the first parameter specifies a first time offset between a first slot in which the user equipment is to receive downlink data and a second slot in which the user equipment is to transmit HARQ feedback for the downlink data; 
the second parameter specifies a second time offset between a third slot in which the user equipment is to receive downlink control information that schedules an uplink data transmission and a fourth slot in which the user equipment is to transmit the uplink data transmission; and the third parameter specifies a third time offset between a fifth slot in which the user equipment is to transmits uplink data and a sixth slot in which the user equipment is to receive an acknowledgement for the uplink data.  
However, in the same field of endeavor, Zhou discloses time offsets among a slot in which the user equipment is to receive downlink control information that schedules an uplink data transmission, a slot in which the user equipment is to transmit uplink data, and a slot in which the user equipment is to receive an acknowledgement for the uplink data ([0318] and Fig. 33: During the full function mode, at a first slot (e.g., x), the wireless device may receive a first DCI (downlink control information) indicating transmission of a first TB via a first PDSCH, the first DCI indicating a starting symbol (s) and length (l) of the first PDSCH, a slot offset (K.sub.0) of the first PDSCH from the first slot (x) of the first DCI, a slot offset (K.sub.1) of a HARQ-ACK feedback timing for the first TB, and/or a PUCCH resource indicator.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, Khan, and Sergeev as applied to claim 6, based on the above teachings from Zhou, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by obtaining slot offset values for receiving DCI with scheduling information and transmitting HARQ feedback based on timing advance and perform RACH procedure associated with handover when switching a feeder link for the non-terrestrial network.

Claims 10-15, 20, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Khan, and further in view of Deenoo et al. (WO 2020/092561 A1; hereinafter “Deenoo”).

Regarding claim 10, NPL1 and Khan disclose the limitations of claim 1 as set forth. But NPL1 and Khan do not disclose wherein: the at least one message comprises a radio resource control (RRC) connection reconfiguration message; and the method further comprises switching from the first feeder link to the second feeder link based on the RRC connection reconfiguration message.  
However, in the same field of endeavor, Deenoo discloses wherein: the at least one message comprises a radio resource control (RRC) connection reconfiguration message; and the method further comprises switching from the first feeder link to the second feeder link based on the RRC connection reconfiguration message ([0096] a WTRU may receive a radio resource control (RRC) reconfiguration with a trigger condition associated with a future time instance or offset thereof. The time instance may correspond the time when a change of satellite takes place (indicating switching to a second feeder link).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Khan as applied to claim 1, based on the above teachings from Deenoo, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by receiving an RRC reconfiguration message for switching a feeder link for the non-terrestrial network and enabling associated handover.

Regarding claim 11, NPL1, Khan, and Deenoo disclose the limitations of claim 10 as set forth, and Deenoo further discloses wherein: the RRC connection reconfiguration message indicates a feeder link switch wait period to be used by one or more of a plurality of user equipment including the user equipment; and the method further comprises waiting a period of time based on the feeder link switch wait period before commencing communication via the second feeder link ([00133] the WTRU may apply the transient configuration associated with UL resources at a specific time instance (indicating a wait period). The specific time instance may be associated with the special RACH configuration. The WTRU may apply or assume that the special RACH configuration is applicable only after the time instance indicated in the configuration. This may correspond to the time at which the incoming satellite is ready to receive UL transmissions; [00135] the WTRU may determine that transient configuration should be applied based on an indication that may implicitly indicate a change of cell and/or satellite.).

Regarding claim 12, NPL1, Khan, and Deenoo disclose the limitations of claim 10 as set forth, and Deenoo further discloses wherein: the RRC connection reconfiguration message indicates that the user equipment is to send a physical random access channel (PRACH) preamble via the second feeder link; and the method further comprises sending the PRACH preamble via the second feeder link ([00130] he WTRU may select a subset of the RACH configurations based on a potential timing advance. The WTRU may determine the potential timing advance based on, for example, WTRU location information or satellite ephemeris information; [0134] The WTRU may apply or assume that the special RACH configuration is applicable (e.g., for sending PRACH preamble) only when the satellite location is within a preconfigured threshold.).

Regarding claim 13, NPL1, Khan, and Deenoo disclose the limitations of claim 12 as set forth, and Deenoo further discloses wherein: the RRC connection reconfiguration message comprises physical random access channel (PRACH) configuration parameters for the user equipment; and sending the PRACH preamble comprises sending the PRACH preamble via the second feeder link according to the PRACH configuration parameters ([00119] FIG. 8 is a network diagram showing an application of a transient configuration associated with a mobility event. In the example illustrated in FIG. 8, the WTRU may be configured to apply a configuration that lasts for a specified duration, i.e., a transient configuration, wherein the configuration does one or more of the following: provides more opportunities for DL synchronization measurements; provides more opportunities for UL synchronization, for example, provides for a denser Random Access Channel (RACH) configuration via RACH occasions (indicating PRACH configuration parameters); provides a mechanism for the WTRU to determine a start of a DL signal availability for measurements; and provides a mechanism for the WTRU to determine a start of an UL resource availability for a preamble transmission.).  

Regarding claim 14, NPL1 and Khan disclose the limitations of claim 1 as set forth. But NPL1 and Khan do not disclose receiving a radio resource control (RRC) connection reconfiguration message that indicates a feeder link switch wait period to be used by one or more of a plurality of user equipment including the user equipment; determining that the RRC connection reconfiguration message does not indicate that the user equipment is to send a physical random access channel (PRACH) preamble via the second feeder link; and as a result of the determining that the RRC connection reconfiguration message does not indicate that the user equipment is to send a PRACH preamble via the second feeder link, waiting a period of time based on the feeder link switch wait period before commencing communication via the second feeder link.  
However, in the same field of endeavor, Deenoo discloses receiving a radio resource control (RRC) connection reconfiguration message that indicates a feeder link switch wait period to be used by one or more of a plurality of user equipment including the user equipment ([0096] a WTRU may receive a radio resource control (RRC) reconfiguration with a trigger condition associated with a future time instance or offset thereof (indicating a wait period). The time instance may correspond the time when a change of satellite takes place.); and
applying the feeder link switch wait period only if it is indicated in the RRC connection reconfiguration message ([00133] the WTRU may apply the transient configuration associated with UL resources at a specific time instance. The specific time instance may be associated with the special RACH configuration. The WTRU may apply or assume that the special RACH configuration is applicable only after the time instance indicated in the configuration. This may correspond to the time at which the incoming satellite is ready to receive UL transmissions; [00135] the WTRU may determine that transient configuration should be applied based on an indication that may implicitly indicate a change of cell and/or satellite.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Khan as applied to claim 1, based on the above teachings from Deenoo, to derive the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by receiving an RRC reconfiguration message indicating a feeder link switch wait period for enabling a smooth associated handover when switching a feeder link for the non-terrestrial network.

Regarding claim 15, NPL1 and Khan disclose the limitations of claim 1 as set forth, and Khan further discloses wherein the at least one message comprises a timing adjust command  ([0114] receiving a message from the network node of the communications network. The message can instruct the wireless device to adjust a timing advance and/or a Doppler frequency shift. Adjusting a PHY layer procedure can include adjusting the timing advance and/or the Doppler frequency shift in response to the message from the network node.).
But NPL1 and Khan do not disclose wherein the at least one message comprises: a radio resource control (RRC) connection reconfiguration message; and a timing adjust command.
However, in the same field of endeavor, Deenoo discloses wherein the at least one message comprises: a radio resource control (RRC) connection reconfiguration message; and a timing adjust command ([0096] a WTRU may receive a radio resource control (RRC) reconfiguration with a trigger condition associated with a future time instance (= a timing adjust command) or offset thereof. The time instance may correspond the time when a change of satellite takes place.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Khan as applied to claim 1, based on the above teachings from Deenoo, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by receiving an RRC reconfiguration message and timing adjust command for switching a feeder link for the non-terrestrial network and enabling associated handover.

Regarding claim 20, NPL1 and Khan disclose the limitations of claim 18 as set forth. But NPL1 and Khan do not disclose wherein generating the at least one message comprises: receiving at least one physical random access channel (PRACH) preamble from at least one of the plurality of user equipment; and determining, based on timing of the at least one PRACH preamble, a timing advance adjustment or a timing advance absolute value to be sent to the plurality of user equipment via the timing adjust command. 
However, in the same field of endeavor, Deenoo discloses wherein: the at least one message comprises a radio resource control (RRC) connection reconfiguration message; and the method further comprises switching from the first feeder link to the second feeder link based on the RRC connection reconfiguration message ([0096] a WTRU may receive a radio resource control (RRC) reconfiguration with a trigger condition associated with a future time instance or offset thereof. The time instance may correspond the time when a change of satellite takes place (indicating switching to a second feeder link).), and
wherein generating the at least one message comprises: receiving at least one physical random access channel (PRACH) preamble from at least one of the plurality of user equipment; and determining, based on timing of the at least one PRACH preamble, a timing advance adjustment or a timing advance absolute value to be sent to the plurality of user equipment via the timing adjust command ([00130] he WTRU may select a subset of the RACH configurations based on a potential timing advance. The WTRU may determine the potential timing advance based on, for example, WTRU location information or satellite ephemeris information; [0134] The WTRU may apply or assume that the special RACH configuration is applicable only when the satellite location is within a preconfigured threshold;  thus, a base station may determine, based on timing of the at least one PRACH preamble, a timing advance adjustment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Khan as applied to claim 18, based on the above teachings from Deenoo, to derive the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by determining timing advance adjustment for enabling a smooth handover when switching a feeder link for the non-terrestrial network and enabling associated handover.

Claims 25-29 are rejected following the same rationale as set forth in the rejection of claims 10-13 and 15, respectively. Claim 25-29 recite corresponding features to those in claims 10-13 and 15, respectively, from the perspective of a method for a base station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ericsson (3GPP TSG-RAN WG1 Meeting #97, Reno, USA, 13th – 17th May 2019, R1-1907433) – PHY aspects of a moving RAN in non-terrestrial networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471